DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 3/1/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 1 – 10) and method (claims 11 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of generate a set of potential keywords, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A system for document searching and analysis, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain a set of keywords for use in searching for documents; generate a set of potential keywords based on the set of keywords; select one or more potential keywords from the set of potential keywords for use in searching for the documents, wherein the set of keywords and the one or more potential keywords selected from the set of potential keywords form a set of selected keywords; identify the documents based on the set of selected keywords; and generate a knowledge graph model that represents the identified documents, the knowledge graph model including document nodes representing the identified documents and a first search node representing the set of selected keywords, wherein relative position of the individual document nodes with respect to the first search node represents similarity between corresponding identified documents and the set of selected keywords.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to selecting one or more potential keywords from the set of potential keywords (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to selecting one or more potential keywords from the set of potential keywords, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation selecting one or more potential keywords from the set of potential keywords is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 10 and 12 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of similarity score, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar et al., U.S. Patent Application Publication No.: 2011/0302172 (Hereinafter “Chandrasekar”), and further in view of Oliveira et al U.S. Patent Application Publication No.: 2019/0114304 (Hereinafter “Oliveira”).
Regarding claim 1, Chandrasekar teaches, a system for document searching and analysis, the system comprising: 
one or more physical processors configured by machine-readable instructions to (Chandrasekar [0067]: processor): 
obtain a set of keywords for use in searching for documents (Chandrasekar [0060]:  The context query model, which in one embodiment can be a context list, can include a plurality of topic specific queries and related contextual keywords. At numeral 730, contextual keywords can be added to an input query to produce a topic specific query.); 
generate a set of potential keywords based on the set of keywords (Chandrasekar [0055]:  Otherwise, a highly related context keyword can be added for each of a query's keywords in turn (e.g., round robin fashion). The addition of each keyword in turn ensures that the query shifts towards topical documents related to all query keywords. Since the maximum content size is limited, only one or two context keywords can selected per query keyword. Therefore, moderately related contexts need not be used here.); 
select one or more potential keywords from the set of potential keywords for use in searching for the documents, wherein the set of keywords and the one or more potential keywords selected from the set of potential keywords form a set of selected keywords (Chandrasekar [0062]: FIG. 9 is a flow chart diagram of a method of query context-model generation 900. At reference numeral 910, co-occurrence scores between queries and keywords are determined. A generated subweb can include a number of URLs and a set of queries corresponding to each URL. URLs can be treated as pseudo-documents and corresponding query keywords as words in the pseudo-document. The co-occurrence score measures the probability of a contextual keyword "c1" co-occurring with a query n-gram "n1" in a pseudo-document, given that "n1" is observed in the pseudo-document.); 
identify the documents based on the set of selected keywords (Chandrasekar [0064]: The query context model can identify topical queries and corresponding contextual keywords that can be added to the queries. The contextual model can be generated utilizing a number of constraints on contextual keywords to ensure that context can be added without harming query intent.); and 
Chandrasekar doesn’t clearly teach, generate a knowledge graph model that represents the identified documents; However, Oliveira [0005] teaches, “Accordingly, one aspect of the disclosure relates to a system configured for modeling free-text clinical documents into a hierarchical graph-like data structure based on semantic relationships among clinical concepts present in the documents. The system comprises one or more hardware processors configured by machine-readable instructions to use natural language processing for parsing, identifying, and annotating clinical terms within free-text clinical documents. This is accomplished by storing identified clinical terms in a concept node. The concept node is a data structure that has a set of properties to categorize stored concepts.”).
the knowledge graph model including document nodes representing the identified documents and a first search node representing the set of selected keywords, wherein relative position of the individual document nodes with respect to the first search node represents similarity between corresponding identified documents and the set of selected keywords (Oliveira [0036]: “An identified clinical term is stored in a data structure referred to as a concept node, in some embodiments. This data structure has a set of properties to further categorize the stored concept. For example, the concept node may store the frequency of this concept in one or more of a sentence, paragraph, and/or entire document. The concept node may also store the qualifier or negation status of a clinical term, or have a link to other clinical knowledge in which the clinical concept was mapped (e.g., RadLex or ICD-10). These properties enable the computation of similarity between the clinical node or/and clinical documents.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Chandrasekar et al. to the Oliveira’s system by adding the feature of knowledge graph. The references (Chandrasekar and Oliveira) teach features that are analogous art and they are directed to the same field of endeavor, such as document search. Ordinary skilled artisan would have been motivated to do so to provide Chandrasekar’s system with enhanced data. (See Oliveira [Abstract], [0005], [0036], [0045]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, wherein edges exist between the document nodes and the first search node, and individual edges are labeled with a similarity score reflecting the similarity between the corresponding identified documents and the set of selected keywords (Oliveira [0045]: In FIG. 7 illustrates links 700 relating to a clinical concepts linking engine for creating links between clinical concepts, in accordance with one or more embodiments. The clinical concept-linking engine creates links between clinical concepts (concept nodes) previously classified into different openEHR events. These links are referred to as Concept Edge. Each of a plurality of the edges has properties that further characterize the relation between two clinical nodes that they have connected. The properties are intended to represent the semantic relationship between clinical concepts, but also can be used to store information such as one or more of the weight, frequency, or any clinical and/or statistic heuristic. The edge properties may be used to create an Edge Score (EC) to indicate the similarity between two clinical concepts.”)
Regarding claim 3, the system of claim 1, wherein the knowledge graph model further includes a second search node representing a subset of the set of selected keywords, and relative position of the individual document nodes with respect to the second search node represents similarity between the corresponding identified documents and the subset of the set of selected keywords (Oliveira [0053-0054]: “The clinical edge between these two clinical nodes may be determined by the shortest path between “Hemangioma” and “Gastric Ulcer” in the SNOMED is an oncologic representation. The dashed lines in FIG. 7 show the shortest path between “Hemangioma” and “Gastric Ulcer.” In FIG. 8 illustrates an example 800 of utilization of a clinical concepts linking engine to create link between clinical concepts (Concept Edge), in accordance with one or more embodiments. An example will be given of a potential of the use of this invention to aid healthcare professionals in the delivery care process.”).
Regarding claim 4, the system of claim 1, wherein the set of keywords includes one or more keywords inputted by a user (Chandrasekar [0060]: At numeral 730, contextual keywords can be added to an input query to produce a topic specific query.).
Regarding claim 5, the system of claim 1, wherein the set of keywords includes one or more keywords extracted from a source document (Chandrasekar [0035]: As shown, the subweb component 310 includes an extraction component 410 that automatically extracts URLs and queries from topic relevant seed sites and a click graph. A topical search engine creator can provide a small initial set of preferably authoritative and highly topic relevant websites "S." The more relevant the websites are the less chance there is of identifying off-topic queries and URLs. The extraction component 410 can subsequently extract query-URL pairs from the click graph (e.g., record of users' queries, the URLs they clicked on, and the number of times a user clicked on a specific URL when they issued a particular query) where the URL is one of the seed sites "S," or where the URL is a sub-site of one of the sites in "S." Additionally, URLs linked to queries identified and queries linked to URLs identified can be found.).
Regarding claim 6, the system of claim 1, wherein the set of potential keywords are generated further based on a word-to-vector model and/or a sentence-to-vector model (Chandrasekar [0057]: As will be appreciated, various portions of the disclosed systems above and methods below can include or consist of artificial intelligence, machine learning, or knowledge or rule-based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers . . . ). Such components, inter alia, can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent. By way of example and not limitation, the context generation component 210 can employ such mechanisms to facilitate generation of a query context model, for instance based on imperfect or unavailable information. Such mechanisms can be utilized additionally or alternatively to determine or infer whether or not to add context to a query so as not to degrade performance with respect to user's search intent, for instance.).
Regarding claim 7, the system of claim 1, wherein the set of potential keywords are generated further based on domain-specific models, individual domain specific model including an unsupervised vector model trained based on words corresponding to a specific domain (Oliveira [0005]: “Accordingly, one aspect of the disclosure relates to a system configured for modeling free-text clinical documents into a hierarchical graph-like data structure based on semantic relationships among clinical concepts present in the documents. The system comprises one or more hardware processors configured by machine-readable instructions to use natural language processing for parsing, identifying, and annotating clinical terms within free-text clinical documents. This is accomplished by storing identified clinical terms in a concept node.).
Regarding claim 8, the system of claim 1, wherein the one or more potential keywords are selected from the set of potential keywords for use in searching for the documents based on user acceptance of the one or more potential keywords (Oliveira [0028]: Natural language processing component 108 may be configured for parsing, identifying, and annotating clinical terms within free-text clinical documents. Parsing, identifying, and annotating clinical terms may include searching for symbols or words in a natural language document, and flagging key symbols or words, in accordance with one or more embodiments. For example, this process may involve searching a word processing document for a specific allergy or health problem of a subject, identifying the allergy or health problem, and underlining or otherwise flagging it. Storing component 110 may be communicatively coupled with natural language processing component 108. Storing component 110 may be configured to store identified clinical terms in a concept node, the concept node being a data structure similar to that of a graph node that has properties to categorize stored concepts.).
Regarding claim 9, the system of claim 1, wherein the documents are identified based on searching within one or more databases (Chandrasekar [0019]: Details below are generally directed toward topical search engines and creation thereof with minimal manual effort. Topical search engines focus search results on specific topics or domains (e.g., photography, automobiles, home improvement, golf, fishing . . . ). In accordance with one aspect, contextual keywords can be added to queries to bias a search towards a particular topic. Further, constraints can be imposed that control the type (e.g., lexical generality, co-occurrence . . . ) and number of contextual keywords to be added as well as whether or not any contextual keywords are added at all. In accordance with one embodiment, such search engines or systems can employ query context models to provide contextual keywords for various topic related queries.).
Regarding claim 10, the system of claim 1, wherein one or more analytics are performed on the identified documents to generate a categorical report for the identified documents, the categorical report including division of the identified documents into multiple categories (Chandrasekar [0056]: Once context keywords are identified, the query writer component 520 can add them to an original query to produce an altered query. The exact syntax used to produce an altered or modified query can depend on the underlying search platform. For example, a "use only for ranking" query operator, if available, can be employed that signals to a search engine to effectively and efficiently identify all documents matching a query "Q" and then rank the matching documents using both "Q" and context "C.").
Regarding claim 11, Chandrasekar teaches, the method for document searching and analysis, the method comprising:
obtaining a set of keywords for use in searching for documents (Chandrasekar [0060]:  The context query model, which in one embodiment can be a context list, can include a plurality of topic specific queries and related contextual keywords. At numeral 730, contextual keywords can be added to an input query to produce a topic specific query.); 
generating a set of potential keywords based on the set of keywords (Chandrasekar [0055]:  Otherwise, a highly related context keyword can be added for each of a query's keywords in turn (e.g., round robin fashion). The addition of each keyword in turn ensures that the query shifts towards topical documents related to all query keywords. Since the maximum content size is limited, only one or two context keywords can selected per query keyword. Therefore, moderately related contexts need not be used here.); 
selecting one or more potential keywords from the set of potential keywords for use in searching for the documents, wherein the set of keywords and the one or more potential keywords selected from the set of potential keywords form a set of selected keywords (Chandrasekar [0062]: FIG. 9 is a flow chart diagram of a method of query context-model generation 900. At reference numeral 910, co-occurrence scores between queries and keywords are determined. A generated subweb can include a number of URLs and a set of queries corresponding to each URL. URLs can be treated as pseudo-documents and corresponding query keywords as words in the pseudo-document. The co-occurrence score measures the probability of a contextual keyword "c1" co-occurring with a query n-gram "n1" in a pseudo-document, given that "n1" is observed in the pseudo-document.);
identifying the documents based on the set of selected keywords (Chandrasekar [0064]: The query context model can identify topical queries and corresponding contextual keywords that can be added to the queries. The contextual model can be generated utilizing a number of constraints on contextual keywords to ensure that context can be added without harming query intent.); and
Chandrasekar doesn’t clearly teach, generating a knowledge graph model that represents the identified documents; However, Oliveira [0005] teaches, “Accordingly, one aspect of the disclosure relates to a system configured for modeling free-text clinical documents into a hierarchical graph-like data structure based on semantic relationships among clinical concepts present in the documents. The system comprises one or more hardware processors configured by machine-readable instructions to use natural language processing for parsing, identifying, and annotating clinical terms within free-text clinical documents. This is accomplished by storing identified clinical terms in a concept node. The concept node is a data structure that has a set of properties to categorize stored concepts.”).
the knowledge graph model including document nodes representing the identified documents and a first search node representing the set of selected keywords, wherein relative position of the individual document nodes with respect to the first search node represents similarity between corresponding identified documents and the set of selected keywords (Oliveira [0036]: “An identified clinical term is stored in a data structure referred to as a concept node, in some embodiments. This data structure has a set of properties to further categorize the stored concept. For example, the concept node may store the frequency of this concept in one or more of a sentence, paragraph, and/or entire document. The concept node may also store the qualifier or negation status of a clinical term, or have a link to other clinical knowledge in which the clinical concept was mapped (e.g., RadLex or ICD-10). These properties enable the computation of similarity between the clinical node or/and clinical documents.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Chandrasekar et al. to the Oliveira’s system by adding the feature of knowledge graph. The references (Chandrasekar and Oliveira) teach features that are analogous art and they are directed to the same field of endeavor, such as document search. Ordinary skilled artisan would have been motivated to do so to provide Chandrasekar’s system with enhanced data. (See Oliveira [Abstract], [0005], [0036], [0045]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the method of claim 11, wherein edges exist between the document nodes and the first search node, and individual edges are labeled with a similarity score reflecting the similarity between the corresponding identified documents and the set of selected keywords (Oliveira [0045]: In FIG. 7 illustrates links 700 relating to a clinical concepts linking engine for creating links between clinical concepts, in accordance with one or more embodiments. The clinical concept-linking engine creates links between clinical concepts (concept nodes) previously classified into different openEHR events. These links are referred to as Concept Edge. Each of a plurality of the edges has properties that further characterize the relation between two clinical nodes that they have connected. The properties are intended to represent the semantic relationship between clinical concepts, but also can be used to store information such as one or more of the weight, frequency, or any clinical and/or statistic heuristic. The edge properties may be used to create an Edge Score (EC) to indicate the similarity between two clinical concepts.”).
Regarding claim 13, the method of claim 11, wherein the Knowledge graph model further includes a second search node representing a subset of the set of selected keywords, and relative position of the individual document nodes with respect to the second search node represents similarity between the corresponding identified documents and the subset of the set of selected keywords (Oliveira [0053-0054]: “The clinical edge between these two clinical nodes may be determined by the shortest path between “Hemangioma” and “Gastric Ulcer” in the SNOMED is an oncologic representation. The dashed lines in FIG. 7 show the shortest path between “Hemangioma” and “Gastric Ulcer.” In FIG. 8 illustrates an example 800 of utilization of a clinical concepts linking engine to create link between clinical concepts (Concept Edge), in accordance with one or more embodiments. An example will be given of a potential of the use of this invention to aid healthcare professionals in the delivery care process.”).
Regarding claim 14, the method of claim 11, wherein the set of keywords includes one or more keywords inputted by a user (Chandrasekar [0060]: At numeral 730, contextual keywords can be added to an input query to produce a topic specific query.).
Regarding claim 15, the method of claim 11, wherein the set of keywords includes one or more keywords extracted from a source document (Chandrasekar [0035]: As shown, the subweb component 310 includes an extraction component 410 that automatically extracts URLs and queries from topic relevant seed sites and a click graph. A topical search engine creator can provide a small initial set of preferably authoritative and highly topic relevant websites "S." The more relevant the websites are the less chance there is of identifying off-topic queries and URLs. The extraction component 410 can subsequently extract query-URL pairs from the click graph (e.g., record of users' queries, the URLs they clicked on, and the number of times a user clicked on a specific URL when they issued a particular query) where the URL is one of the seed sites "S," or where the URL is a sub-site of one of the sites in "S." Additionally, URLs linked to queries identified and queries linked to URLs identified can be found.).
Regarding claim 16, the method of claim 11, wherein the set of potential keywords are generated further based on a word-to-vector model and/or a sentence-to-vector model (Chandrasekar [0057]: As will be appreciated, various portions of the disclosed systems above and methods below can include or consist of artificial intelligence, machine learning, or knowledge or rule-based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers . . . ). Such components, inter alia, can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent. By way of example and not limitation, the context generation component 210 can employ such mechanisms to facilitate generation of a query context model, for instance based on imperfect or unavailable information. Such mechanisms can be utilized additionally or alternatively to determine or infer whether or not to add context to a query so as not to degrade performance with respect to user's search intent, for instance.).
Regarding claim 17, the method of claim 11, wherein the set of potential keywords are generated further based on domain-specific models, individual domain specific model including an unsupervised vector model trained based on words corresponding to a specific domain (Oliveira [0005]: “Accordingly, one aspect of the disclosure relates to a system configured for modeling free-text clinical documents into a hierarchical graph-like data structure based on semantic relationships among clinical concepts present in the documents. The system comprises one or more hardware processors configured by machine-readable instructions to use natural language processing for parsing, identifying, and annotating clinical terms within free-text clinical documents. This is accomplished by storing identified clinical terms in a concept node.).
Regarding claim 18, the method of claim 11, wherein the one or more potential Keywords are selected from the set of potential keywords for use in searching for the documents based on user acceptance of the one or more potential keywords (Oliveira [0028]: Natural language processing component 108 may be configured for parsing, identifying, and annotating clinical terms within free-text clinical documents. Parsing, identifying, and annotating clinical terms may include searching for symbols or words in a natural language document, and flagging key symbols or words, in accordance with one or more embodiments. For example, this process may involve searching a word processing document for a specific allergy or health problem of a subject, identifying the allergy or health problem, and underlining or otherwise flagging it. Storing component 110 may be communicatively coupled with natural language processing component 108. Storing component 110 may be configured to store identified clinical terms in a concept node, the concept node being a data structure similar to that of a graph node that has properties to categorize stored concepts.).
Regarding claim 19, the method of claim 11, wherein the documents are identified based on searching within one or more databases (Chandrasekar [0019]: Details below are generally directed toward topical search engines and creation thereof with minimal manual effort. Topical search engines focus search results on specific topics or domains (e.g., photography, automobiles, home improvement, golf, fishing . . . ). In accordance with one aspect, contextual keywords can be added to queries to bias a search towards a particular topic. Further, constraints can be imposed that control the type (e.g., lexical generality, co-occurrence . . . ) and number of contextual keywords to be added as well as whether or not any contextual keywords are added at all. In accordance with one embodiment, such search engines or systems can employ query context models to provide contextual keywords for various topic related queries.).

Regarding claim 20, the method of claim 11, wherein one or more analytics are performed on the identified documents to generate a categorical report for the identified documents, the categorical report including division of the identified documents into multiple categories (Chandrasekar [0056]: Once context keywords are identified, the query writer component 520 can add them to an original query to produce an altered query. The exact syntax used to produce an altered or modified query can depend on the underlying search platform. For example, a "use only for ranking" query operator, if available, can be employed that signals to a search engine to effectively and efficiently identify all documents matching a query "Q" and then rank the matching documents using both "Q" and context "C.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lipka, US 2022/0253477, Knowledge-derived search suggestion
Tagwa, US 2021/0133390, Conceptual graph processing apparatus and non-transitory computer readable medium
Sullivan, US 2021/0056261, Hybrid Artificial Intelligence system for semi-automatic patent infringement analysis
Bassu, US 2021/0013103, Systems and Methods for information extraction from text documents with spatial context
Kummamuru, US 2019/0370397, Artificial Intelligence based document processing
Beller, US 2018/0060733, Techniques for assigning confidence scores to relationship entries in a knowledge graph
Zhai, US 2018/0039696, Knowledge Graph entity reconciler
Van Luchene, US 2008/0033741, Automated prior art search tool
Berkner, US 2007/0003166, White space graphs and trees for conent-adaptive scaling of document images
Gibbs, US 2010/0125566, System and Method for conducting a patent search

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236.  The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154